                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON




 CHRISHANA RETHERFORD,
 an individual,

        Plaintiff/Counter-Defendant,
                                                                      Case No. 3:18-cv-00401-JR
        v.
                                                                         OPINION AND ORDER
 PORTLAND PUBLIC SCHOOLS, a school
 district; EMILY GASGOW, an individual,


        Defendants/Counter-Claimants.



MOSMAN,J.,

       On December 3, 2019, Magistrate Judge Jolie A. Russo issued her Findings and

Recommendation ("F&R") [57], recommending that Defendants' Motion for Summary

Judgment [36] be denied in paii and granted in paii. Defendants objected [59], and Plaintiff filed

a response to the objection [61].

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de nova determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de nova or under any other standard, the factual or legal conclusions of



1 -OPINION AND ORDER
the magistrate judge as to those portions of the F&R to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F&R

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F&R. 28 U.S.C. § 636(b)(l)(C).

       I agree with Judge Russo's reasoning and with her recommended disposition of

Defendants' motion. I do, however, make some modifications to the scope of that disposition. 1

Judge Russo recommended that I grant Defendants' motion with respect to every one of

Plaintiffs claims but one-Plaintiffs race discrimination claims under 42 U.S.C. §§ 1981,

2000(e)-2(a), and O.R.S. § 659A.030(1)(a). For reasons I discuss below, I adopt that

recommendation, with some modification.

       Judge Russo found that a reasonable juror could conclude Plaintiff experienced an

adverse employment action as the result of her race and that Defendant had not offered a

legitimate, non-discriminatory reason for taking that action against Plaintiff. F&R [57] at 29, 50-

52. Specifically, Judge Russo found that a reasonable juror could conclude Plaintiff was subject

to an adverse employment action when Defendant assigned her additional responsibilities early

in the school year. Id. at 29. Those duties were: funneling non-grade level and special needs

students into plaintiffs classroom periodically throughout the day, allowing other staff to

observe plaintiffs teaching, permanently transferring a troublesome student ("J") into Plaintiffs

classroom, assigning two students of color to Plaintiffs class, and asking plaintiff to deal with an



        Briefly, it appears that Judge Russo inadvertently misstated a small element of her
analysis with regard to Plaintiffs First Amendment§ 1983 claim. The question is whether any
adverse employment action post-dated Plaintiffs protected speech, not pre-dated, as the F &R
states. F&R [57] at 41. Judge Russo's analysis is otherwise correct, and I adopt it in full with this
one mmor rev1s10n.


2 -OPINION AND ORDER
African-American parent because Defendant Emily Glasgow believed Plaintiff "would

understand [them] better." Id.

       Judge Russo then considered all of these discrete actions together when she considered

whether Plaintiff had presented aprimafacie case of race discrimination. F&R [57] at 50. She

found that "at least some of the additional tasks were assigned to plaintiff precisely because she

was a teacher of color, and no equivalent evidence exists in regard to [the other first-grade

teacher] or any other Caucasian teacher." Id. She found that this was sufficient to present a claim

for racial discrimination because Defendants had not presented a legitimate, non-discriminatory

explanation for assigning those additional duties to Plaintiff. Id. at 51.

       I disagree, with one exception. Most of the employment actions listed in the F &R are

either not discriminatory or not adverse. Plaintiff has presented no evidence that Defendants'

actions in funneling non-grade level or special needs students into her classroom or observing

her teaching were racially motivated, and Judge Russo gives no grounds for an inference that

they were. 2 As to transfeTI'ing students of color into Plaintiffs classroom, I am unwilling to hold

that this action is in any way "adverse" to Plaintiff. There is nothing adverse in having children

of color in one's classroom, absent some additional evidence, such as a showing that the transfer



2
        Judge Russo cites Cornwell v. Electra Credit Union for the proposition that summary
judgment in favor of defendant is not automatically waffanted simply because there is a lack of
relevant comparator evidence between plaintiff and similarly situated Caucasian employees.
F&R [57] at 50 n. 16, citing to Cornwell v. Electra Cent. Credit Union, 2004 WL 817145, 6 (D.
Or. Apr. 13, 2004), ajf'd in relevant part, 439 F.3d 1018 (9th Cir. 2006). That case is only
somewhat helpful here. The plaintiff in Cornwell did show that (1) he was the only person
demoted in his organization; (2) some of his duties were reassigned to a Caucasian employee;
and (3) at least one Caucasian vice president (plaintiffs equivalent position) was not demoted.
Id. That is comparator evidence, even if it is limited to a handful of other employees. Here,
Plaintiff has not made an equivalent showing. She has not even shown that she received less
favorable treatment than the other first-grade teacher at her school. I decline to infer a racial
motivation to explain seemingly routine work assignments at an elementary school, where
Plaintiff has offered neither an explicit racial motive nor any comparator evidence of any kind.


3 -OPINION AND ORDER
increased the size of the class to an unmanageable level. Plaintiff has made no showing of this

kind, and I decline to hold that the student transfer was an adverse employment action.

        I do agree with Judge Russo with respect to the conversation Plaintiff was asked to have

with an African-American parent. Being asked to have a potentially difficult or awkward

conversation is "adverse." And there is evidence in the record that this action was taken with

Plaintiff's race as the motivating factor. F&R [57] at 29. Defendants have offered no legitimate,

non-discriminatory purpose for asking Plaintiff to have this conversation. I therefore DENY

Defendants' motion with respect to that employment action only. I GRANT the motion as to all

other aspects of Plaintiff's claim.

                                        CONCLUSION

       Upon review, I agree with Judge Russo's recommendation and I ADOPT the F&R [57],

subject to the modifications discussed above, and I GRANT in part and DENY in part

Defendant's Motion for Summary Judgment [36].

       IT IS SO ORDERED.

       DATED this    {J_ day of January, 2020.




4 -OPINION AND ORDER
